NO. 07-02-0239-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL E

                                          DECEMBER 3, 2002

                                ______________________________


                                BRENDA KAY W ILSON, APPELLANT

                                                      V.

                          DORRIS CARLTON W ILSON, JR., APPELLEE


                              _________________________________

             FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                   NO. 34,736; HONORABLE STEVEN R. EMMERT, JUDGE

                               _______________________________


Before REAVIS and JOHNSON, JJ. and BOYD, S.J.*


                                 OPINION ON MOTION TO DISMISS


      The trial court rendered judgment in this cause in favor of appellee Dorris Carlton

W ilson, Jr. on February 25, 2002. Appellant timely filed her notice of appeal from that

Judgment and filed an indigence affidavit in connection with the appeal. A contest to the

indigence affidavit filed by the court reporter and appellee Dorris Carlton Wilson, Jr. was

      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent.
sustained by the trial court on June 14, 2002. Although appellant has filed an indigency

motion in this court, we are bound by the trial court’s fact finding.


       Although four motions for extension of time for filing the clerk’s and reporter’s records

have been granted by this court, with the last such extension being granted to October 8,

2002, neither the clerk’s nor the reporter’s records have been filed because the necessary

deposits for the preparation of those records have not been made.


       Both the trial court clerk and the court reporter are responsible for preparing,

certifying, and timely filing their records. Tex. R. App. P. 35.3. However, neither of them is

responsible for preparing and filing the record unless a timely notice of appeal has been filed

and satisfactory arrangements have been made to pay the fee for the preparation of the

record. Tex. R. App. P. 35.3(a)and (b); In re Marriage of Spiegel, 6 S.W.3d 643, 646

(Tex.App.–Am arillo 1999, no pet.).


       Appellant’s failure to perform the steps necessary to obtaining a record for our perusal

after repeated extensions of time is indicative of a failure to adequately prosecute this

appeal. This is particularly true in view of the trial court’s ruling refusing to find she is

indigent.


       Accordingly, this appeal must be and, it is hereby dism issed. Tex. R. App. P. 42.3(b),

42.3(c).


                                                   John T. Boyd
                                                   Senior Justice

Do not publish.